Case: 1:17-cv-06260 Document #: 821 Filed: 02/26/20 Page 1 of 3 PagelD #:6527

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
STATE OF ILLINOIS, )
)
Plaintiffs, )
)
v. )
) Case No.17-cv-6260
CITY OF CHICAGO, )
) Judge Robert W. Dow, Jr.
)
Defendant. )
NOTICE OF MOTION

 

TO: SEE ATTACHED SERVICE LIST

PLEASE TAKE NOTICE that on Tuesday, March 3, 2020, at 9:15 a.m., or
as soon thereafter as can be heard, I shall appear before the Honorable Robert M.
Dow, Jr., or any judge sitting in his stead in Courtroom 2303, or the Courtroom
usually occupied by him, in the Northern District of Illinois, located at 219 South
Dearborn Street, Chicago Illinois 60604 and present the attached “Motion for
Leave to File Reply Brief .”

/s/Joel A. D’ Alba

Joel A. D’Alba

Attorney for Fraternal Order of Police
Chicago Lodge No. 7

Joel A. D’Alba

ASHER, GITTLER & D’ALBA, LTD.
200 W. Jackson Blvd., Suite 720
Chicago, Illinois 60606

(312) 263-1500

I.D. No. 39403
Case: 1:17-cv-06260 Document #: 821 Filed: 02/26/20 Page 2 of 3 PagelD #:6528

CERTIFICATE OF SERVICE

The undersigned, an attorney, certifies that a copy of the foregoing was
served upon persons in the attached service list by electronic service on the 26"
day of February, 2020.

/s/Joel A. D’Alba

Joel A. D’Alba

Attorney for Fraternal Order of
Police Chicago Lodge No. 7

Joel A. D’ Alba

ASHER, GITTLER & D’ALBA, LTD.
200 W. Jackson Blvd., Suite 720
Chicago, Illinois 60606

(312) 263-1500

I.D. No. 39403
Case: 1:17-cv-06260 Document #: 821 Filed: 02/26/20 Page 3 of 3 PagelD #:6529

SERVICE LIST

Christopher G. Wells

Chief, Public Interest Division

Office of the Illinois Attorney General
100 Randolph Street — 12" Floor
Chicago, Illinois 60601
CWells@atg.state.il.us

 

Allan T. Slagel

Taft Stettinius & Hollister LLP
111 E. Wacker Drive — Suite 2800
Chicago, Illinois 60601-3713

aslagel@taftlaw.com

Elizabeth E. Babbit

Taft Stettinius & Hollister LLP
111 E. Wacker Drive — Suite 2800
Chicago, Illinois 60601-3713
ebabbitt@taftlaw.com

Margaret A. Hickey

Schiff Hardin

233 S. Wacker Drive — Suite 7100
Chicago, Illinois 60606
mhickey(@schiffhardin.com

Alicia Weber

Office of the Attorney General
100 W. Randolph Street
Chicago, Illinois 60601

A Weber@atg.state.il.us

Honorable David M. Coar
71 S. Wacker Drive

30" Floor

Chicago, Illinois 60606
dcoar(@jamsadr.com
